

Exhibit 10.9


Summary of Non-Employee Director Compensation Arrangements
Pursuant to the compensation program for non-employee directors approved by the
board of directors of Match Group, Inc. (“Match Group”) and effective
immediately prior to the commencement of trading on November 19, 2015 (the
“Director Compensation Program”), each non-employee director receives an annual
retainer fee of $50,000 and the Chairpersons of the Audit and Compensation
Committees each receive an additional annual retainer of $20,000.  Members of
the Audit and Compensation Committees (including the Chairpersons) receive an
additional annual retainer of $10,000 and $5,000, respectively.
        In addition, non-employee directors receive a grant of restricted stock
units with a dollar value of $250,000 upon their initial election to the board
of directors and annually thereafter upon their re-election to the board of
directors on the date of Match Group's annual meeting of stockholders. The terms
of these restricted stock units provide for: (i) vesting in three equal annual
installments commencing on the first anniversary of the grant date,
(ii) cancellation and forfeiture of unvested units in their entirety upon
termination of board service and (iii) full acceleration of vesting upon a
change in control of Match Group. Match Group also reimburses non-employee
directors for all reasonable expenses incurred by such directors as a result of
attendance at Match Group board and committee meetings.
For purposes of the Director Compensation Program, non-employee directors are
those directors who are not employed by (or otherwise providing services to)
Match Group or IAC/InterActiveCorp.



